    Case: 4:19-cv-02491-MTS Doc. #: 56 Filed: 11/17/20 Page: 1 of 2 PageID #: 353


                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

AXIS WORLDWIDE SUPPLY CHAIN &                               )
LOGISTICS, INC.,                                            )
                                                            )
             Plaintiff,                                     )
                                                            )
       vs.                                                  )             Case No. 4:19-cv-2491 MTS
                                                            )
HARBOR FREIGHT TRANSPORT CORP.,                             )
                                                            )
             Defendant.                                     )

                                        MEMORANDUM AND ORDER

         Before the Court is Plaintiff’s Motion to Compel, Doc. [46]. The Motion has been fully

briefed and is ready for adjudication. Defendant has objected to multiple matters for examination

that Plaintiff seeks in its Rule 30(b)(6) deposition of Defendant. Specifically, Defendant has

objected to the following matters: (1) disciplinary actions taken by Defendant against employees

involved in shipping the crates at issue; (2) Defendant’s compliance with discovery; and (3)

Defendant’s use of its “terms and conditions” on other customers. 1

         District courts have “very wide discretion” in handling discovery matters. Hill v. Sw. Energy

Co., 858 F.3d 481, 484 (8th Cir. 2017). Under Fed. R. Civ. P. 26(b), parties may obtain discovery

regarding “any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case, considering the importance of the issues at stake in the action,

the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or




1
  On every matter for examination, including these three, Defendant asserted general objections, objecting “to the
extent” the request is or does a particular thing. See Doc. [47-2]. In its opposition briefing, the Defendant did not clarify
or refine any of these general objections, and so the Court will disregard them. See e.g., Johnson v. Kraft Foods N. Am.,
Inc., 236 F.R.D. 535, 538 (D. Kan. 2006) (noting a general objection that purports to object to a discovery request “‘to
the extent’” that it does something “is tantamount to asserting no objection at all.”).
   Case: 4:19-cv-02491-MTS Doc. #: 56 Filed: 11/17/20 Page: 2 of 2 PageID #: 354


expense of the proposed discovery outweighs its likely benefit.” The Rule makes clear that the

information “need not be admissible in evidence to be discoverable.” Id.

       The Court finds the matters for examination to which Defendant has objected are plainly

relevant to Plaintiff’s claims and that including them in the Rule 30(b)(6) deposition would be

proportional to the needs of the case. The Court notes that Defendant thus far has designated only

one person, Steve Liberti, President and Owner of Harbor Freight, to testify on the matters. It has

not put forth an explanation why requiring Mr. Liberti, or another representative, to testify on these

three additional relevant, nonprivileged matters would not be proportional to the needs of the case.

       On the second topic at issue, Defendant points out that discovery on discovery or so-called

meta-discovery generally is not warranted based on a mere hunch that a party failed to produce

discovery. See, e.g., Hubbard v. Potter, 247 F.R.D. 27, 29 (D.D.C. 2008). Here, however, there is

not a hunch but a disconnect between the parties regarding what Plaintiff requested. Defendant does

not argue that the communications at issue do not exist but that Plaintiff “did not request the

‘internal communications[.]’” Doc. [51]. But Plaintiff requested “[a]ll documents relating to the

shipment of the two crates at issue” and defined “document” to include “correspondence” and

“communications of any type, including inter- and intra-office communications, e-mails, [and]

deleted e-mails.” Doc. [55]. Given this disconnect, the Court finds it appropriate to give Plaintiff the

leeway to ask about this matter in the deposition in an effort to resolve this specific issue.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Compel, Doc. [46], is GRANTED.

Defendant’s general objections are overruled, and Defendant is ordered to designate and produce a

witness to testify on its behalf on topics 8, 11, 21–23, and 25.

Dated this 17th day of November, 2020.


                                               MATTHEW T. SCHELP
                                               UNITED STATES DISTRICT JUDGE

                                                  -2-
